278 S.W.3d 715 (2009)
Willie L. GIBBS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90954.
Missouri Court of Appeals, Eastern District, Division Three.
February 24, 2009.
*716 Gwenda R. Robinson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.
Prior report: 189 S.W.3d 647.

ORDER
PER CURIAM.
Willie Gibbs ("Movant") appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief. Movant makes two arguments on appeal. First, Movant argues the motion court clearly erred in denying his motion because his counsel was ineffective for failing to call alibi witnesses Venita King and Ebony Gibbs. Second, Movant argues the motion court clearly erred in denying his motion because his counsel was ineffective for failing to object when the prosecutor improperly personalized her. argument to the jury by asking jurors to place themselves in the victim's shoes at the time the offenses were committed.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).